1                                   UNITED STATES DISTRICT COURT
2                                            DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                               )
4
                                                             )
5
                             Plaintiff,                      )     Case No.: 2:16-cr-00265-GMN-CWH-23
             vs.                                             )
6                                                            )                        ORDER
     JOHN CHRISPIN JUAREZ,                                   )
7                                                            )
                             Defendant.                      )
8
                                                             )
9

10           Pending before the Court is Defendant John Chrispin Juarez’s (“Defendant”) Motion for
11   Review, (ECF No. 1124), of the Honorable Magistrate Judge Hoffman’s Order, (ECF No.
12   1059), denying Defendant’s request to reopen the detention hearing. The Government filed a
13   Response, (ECF No. 1138), and Defendant filed a Reply, (ECF No. 1148). 1 For the reasons
14   discussed below, Defendant’s Motion for Review of Judge Hoffman’s Order is DENIED.
15   I.      BACKGROUND
16           Defendant has been charged with Conspiracy to Participate in a Racketeering Enterprise
17   in violation of 18 U.S.C. § 1962(d). (See Superseding Indictment, ECF No. 13). On June 16,
18   2017, Defendant made his initial appearance before the United States District Court for the
19   Central District of California. (Rule 5(c)(3) Docs. at 4, ECF No. 151). The Government sought
20   detention and Defendant requested release. (See id. at 15–18). After a full detention hearing,
21   the Honorable Magistrate Judge Rosenbluth (“Judge Rosenbluth”) ordered Defendant detained
22   pending trial as a danger to the community and a risk of flight. (Id.); (see also Detention Hr’g
23   Tr. 31:3–7, Ex. A to Mot. to Reopen, ECF No. 667). Judge Rosenbluth found that detention
24

25   1
       Local Rule IB 3-5, governing the review of magistrate judges’ release and detention orders, provides that
     replies are allowed only with leave of court. Here, Defendant did not seek leave of court before filing his Reply.
     As such, Defendant’s Reply is hereby STRICKEN.

                                                       Page 1 of 5
1    was necessary based on Defendant’s insufficient bail resources, retirement status, nature of the
2    charge and potential penalties faced, and the danger Defendant posed to the community based
3    on the allegations in the indictment. (Rule 5(c)(3) Docs. at 17–18).
4           Defendant was subsequently transferred to the District of Nevada. (See Mins. of
5    Proceedings, ECF No. 190). On June 27, 2017, Defendant filed his First Motion to Reopen
6    Detention Hearing, (ECF No. 234). The Honorable Magistrate Judge Hoffman (“Judge
7    Hoffman”) denied Defendant’s Motion on August 2, 2017. (Order 2:15–3:4, ECF No. 363).
8           Defendant filed an Objection, (ECF No. 391), to the order denying his First Motion to
9    Reopen Detention Hearing, which was ultimately overruled on February 28, 2018. (Order 2:4–
10   18, ECF No. 539).
11          On June 28, 2018, Defendant filed a Second Motion to Reopen Detention Hearing, (ECF
12   No. 667). On August 13, 2018 Judge Hoffman denied Defendant’s Motion, finding that
13   Defendant’s background, family ties, bail resources, and Defendant’s assessment of the
14   seriousness of the offenses does not constitute new material evidence. (Order 3:4–9, ECF No.
15   1059). Defendant now appeals Judge Hoffman’s August 13, 2018 Order.
16   II.    LEGAL STANDARD
17          Title 18 U.S.C. § 3145(b) provides that “[i]f a person is ordered detained by a magistrate
18   judge . . . the [detained] person may file, with the court having original jurisdiction over the
19   offense, a motion for revocation or amendment of the order.” The district judge reviews the
20   magistrate judge’s decision de novo, but the “court is not required to start over in every case,
21   and proceed as if the magistrate’s decision and findings did not exist.” United States v. Koenig,
22   912 F.2d 1190, 1192–93 (9th Cir. 1990). The standard of review for pretrial detention orders is
23   one of deference to the [magistrate judge’s] factual findings, absent a showing that they are
24   clearly erroneous, coupled with an independent review of the facts, the findings, and the record
25   to determine whether the order may be upheld. United States v. Gebro, 948 F.2d 1118, 1121


                                                 Page 2 of 5
1    (9th Cir. 1991) (citing United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985)). The
2    district judge must ultimately make her own de novo determination of the facts and of the
3    propriety of detention. Koenig, 912 F.2d at 1193.
4           The Bail Reform Act, 18 U.S.C. § 3142(f), permits the court to reopen a detention
5    hearing before trial on two findings: (1) “information exists that was not known to the movant
6    at the time of the hearing,” and (2) that information “has a material bearing on the issue
7    whether there are conditions of release that will reasonably assure the appearance of such
8    person as required and the safety of any other person and the community.” This provision is
9    strictly interpreted: if evidence was available at the original hearing, no rehearing is granted.
10   United States v. Ward, 63 F.Supp.2d 1203, 1206 (C.D. Cal. 1999) (citations omitted). “New
11   and material information for Section 3142(f)(2)(B) purposes consists of something other than a
12   defendant’s own evaluation of his character or the strength of the case against him: truly
13   changed circumstances, something unexpected, or a significant event.” U.S. v. Jerdine, 2009
14   WL 4906564, at *3 (N.D. Ohio Dec. 18, 2009) (citing United States v. Rodriquez-Adorno, 606
15   F.Supp.2d 232, 239 (D.P.R. 2009)).
16   III.   DISCUSSION
17          In support of his request to reopen his detention hearing, Defendant presents an array of
18   information which he argues is new and material evidence that “mitigates against any danger to
19   the community or risk of flight.” (Mot. for Review 3:3–4, ECF No. 1124). Regarding danger,
20   Defendant points out that a number of his co-defendants, some of which are facing more
21   serious charges than he is, have been released with conditions and have adhered to those
22   conditions. (Id. 3:12–5:11). Defendant asserts this is new material evidence because Judge
23   Rosenbluth determined that Defendant is a danger based on “the allegations in the Indictment,
24   not just as to [Defendant] personally, but as to how members of the Vagos motorcycle gang
25   take instructions from their leaders and the sorts of behavior that they engage in.” (Detention


                                                 Page 3 of 5
1    Hr’g Tr. 31:3–7, Ex. A to Mot. to Reopen, ECF No. 667); (see also Mot. for Review 3:14–4:5).
2    Defendant further argues that evidence obtained in discovery contradicts the overt act described
3    in paragraph 26 (“Overt Act 26”) of the Superseding Indictment because it does not show that
4    he ordered the attack of a rival gang member or that he had the authority to order a “green
5    light.” (Mot. for Review 5:19–7:25).
6           Regarding risk of flight, Defendant asks the Court to consider his offer of his aunt’s
7    home as collateral for a bond as it was not available at the original detention hearing before
8    Judge Rosenbluth. (Id. 8:13–17). Defendant further represents that recently discovered family
9    ties are “invaluable” to him and mitigate against risk of flight. (Id. 8:1–12). Lastly, Defendant
10   argues that the Court should also consider, inter alia, his long-term sobriety, minimal criminal
11   history, and the fact that he does not possess a passport. (Id. 8:18–9:6).
12          The Government responds, and the Court agrees, that Defendant has not presented new
13   information that has a material bearing on whether there are conditions of release that will
14   reasonably assure Defendant’s appearance and the safety of any other person and the
15   community. (Resp. 3:14–21, ECF No. 1138). First, Defendant’s arguments concerning the
16   pretrial release of a number of co-defendants is unpersuasive. Defendant emphasizes the he
17   should be released because some of those co-defendants are facing more serious charges than
18   he is. But Defendant’s analysis is over-simplified. The Court notes that a certain factor or type
19   of information, individually or in the context of others, might be construed as favoring pretrial
20   release in some cases, but not in others. See United States v. Ward, 63 F. Supp. 2d 1203, 1208
21   (C.D. Cal. 1999).
22          Additionally, Defendant’s argument regarding Overt Act 26 and the weight of the
23   evidence fails. As the Government explains, “whether the [green light] order in Overt Act 26
24   came from the Defendant or was relayed by the Defendant from other international leaders does
25   not change the seriousness of the overt act or the weight of the evidence against Defendant as to


                                                 Page 4 of 5
1    the overt act.” (Resp. 10:4–7). Further, Defendant’s argument neither addresses nor mitigates
2    allegations contained in other parts of the Superseding Indictment. (See, e.g., Superseding
3    Indictment ¶¶ 18, 24, 25, 99, ECF No. 13). As such, the information provided by Defendant
4    does not alleviate the concerns regarding safety.
5           Turning now to risk of flight, the Court finds that increased bail resources and family
6    ties may be newly-available information but this is nevertheless immaterial as it does not
7    change Defendant’s retirement status, the nature of the crime charged, or the crime’s potential
8    penalties. Lastly, evidence concerning Defendant’s long-term sobriety, minimal criminal
9    history, and the fact that he does not possess a passport does not constitute information that was
10   not known to Defendant at the time of the detention hearing. See 18 U.S.C. § 3142(f).
11          Accordingly, after independent analysis, the Court agrees with Judge Hoffman’s finding
12   that given the seriousness of the allegations, Defendant’s family background, family ties, bail
13   resources, and Defendant’s assessment of the seriousness of the offenses in not new and
14   material evidence that would permit the Court to reopen Defendant’s detention hearing. (See
15   Order 3:4–9, ECF No. 1059). Defendant’s Motion for Review of Judge Hoffman’s Detention
16   Order is DENIED.
17   IV.    CONCLUSION
18          IT IS HEREBY ORDERED that Defendant’s Motion for Review of Judge Hoffman’s
19   Detention Order, (ECF No. 1124), is DENIED.
20          IT IS FURTHER ORDERED that Defendant’s Reply, (ECF No. 1148), is
21   STRICKEN.
22                      13
            DATED this _____ day of December, 2018.
23

24
                                                   ___________________________________
25                                                 Gloria M. Navarro, Chief Judge
                                                   United States District Court

                                                Page 5 of 5
